Case 2:17-cv-10086-MAG-RSW ECF No. 8 filed 07/20/20                     PageID.27      Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
RODRICK L. JONES,

       Petitioner,                                            Civil Action No. 17-10086

v.                                                            HON. MARK A. GOLDSMITH

PEOPLE OF THE STATE OF
MICHIGAN,

       Respondent,
                                     /

     OPINION AND ORDER DENYING THE MOTION TO CHANGE OPINION AND
                      REASON FOR OPINION (Dkt. 7)

       Petitioner Rodrick L. Jones filed a pro se petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254. The Court concluded that petitioner’s habeas petition was a successive challenge

to both of his convictions out of the Isabella County Circuit Court and transferred the case to the

Court of Appeals pursuant to 28 U.S.C. § 2244(b(3)(A) for a determination of whether petitioner

should be permitted to file a successive habeas petition (Dtk. 3). The United States Court of

Appeals for the Sixth Circuit denied petitioner permission to file a successive habeas petition. In

Re Jones, No. 17-1046 (6th Cir. May 19, 2017) (Dkt. 5).

       Petitioner has now filed a motion for this Court to change its opinion or its reason for the

opinion. For the reasons that follow, the motion is denied.

       Before a second or successive habeas petition is filed in a federal district court, a habeas

petitioner shall move in the appropriate court of appeals for an order authorizing the district court

to consider the petition. 28 U.S.C. § 2244(b)(3)(A); Stewart v. Martinez-Villareal, 523 U.S. 637,

641 (1998); In re Wilson, 142 F. 3d 939, 940 (6th Cir. 1998). Under the provisions of the


                                                 1
Case 2:17-cv-10086-MAG-RSW ECF No. 8 filed 07/20/20                        PageID.28      Page 2 of 3



Antiterrorism and Effective Death Penalty Act (AEDPA), a federal district court does not have

jurisdiction to entertain a successive post-conviction motion or petition for writ of habeas corpus

in the absence of an order from the court of appeals authorizing the filing of such a successive

motion or petition. Ferrazza v. Tessmer, 36 F. Supp. 2d 965, 971 (E.D. Mich. 1999). Unless the

Sixth Circuit Court of Appeals has given its approval for the filing of a second or successive

petition, a district court in the Sixth Circuit must transfer the petition or motion to the Sixth Circuit

Court of Appeals no matter how meritorious the district court believes the claim to be. Id. at 971;

see also In Re Sims, 111 F. 3d 45, 47 (6th Cir. 1997). This requirement transfers to the court of

appeals a screening function which the district court previously would have performed. Felker v.

Turpin, 518 U.S. 651, 664 (1996).

        Petitioner previously filed a habeas petition with the federal courts challenging both

convictions. Petitioner has also now been denied permission by the Sixth Circuit to file a

successive habeas petition. To the extent that petitioner wants this Court to change the reasoning

behind its opinion and order to transfer the petition to the Sixth Circuit for that court to determine

whether to grant petitioner permission to file a successive habeas petition, petitioner is in a sense

asking this Court to overturn the Sixth Circuit’s order denying petitioner permission to file a

successive habeas petition. A district court lacks the authority to reinstate a habeas petitioner’s

second or successive petition for writ of habeas corpus after the court of appeals declines to grant

petitioner leave to file such a petition. See White v. Carter, 27 F. App’x. 312, 313-314 (6th Cir.

2001). This is consistent with 28 U.S.C. § 2244(b)(3)(E), which states that the grant or denial of

an authorization to file a second or successive habeas corpus petition “shall not be appealable.”




                                                   2
Case 2:17-cv-10086-MAG-RSW ECF No. 8 filed 07/20/20                         PageID.29       Page 3 of 3



Further, it shall not be subject for a petition for a rehearing or for a petition for a writ of certiorari.

In Re King, 190 F. 3d 479, 480-481 (6th Cir. 1999).

          Accordingly, the motion to change the opinion or the reason for the opinion (Dkt. 7) is

denied.

SO ORDERED.

Dated: July 20, 2020                                     s/Mark A. Goldsmith
       Detroit, Michigan                                 MARK A. GOLDSMITH
                                                         United States District Judge


                                   CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on July 20, 2020.

                                                         s/Karri Sandusky
                                                         Case Manager




                                                    3
